               Case 1:20-cv-03833-JPC Document 38 Filed 01/22/21 Page 1 of 2
                       U.S. COMMODITY FUTURES TRADING COMMISSION
                                         140 Broadway, 19th Floor
                                        New York, New York 10005
                                        Telephone: (646) 746-9700
                                        Facsimile: (646) 746-9940



 Division of
Enforcement


                                         January 22, 2021

  LETTER MOTION
  Hon. John P. Cronan
  United States District Court
  Southern District of New York
  500 Pearl Street, Room 1320
  New York, NY 10007
  CronanNYSDChambers@nysd.uscourts.gov

  RE:    Commodity Futures Trading Commission v. Casper Mikkelsen a/k/a “Carsten
         Nielsen,” a/k/a “Brian Thomson,” a/k/a “Thomas Jensen” and a/k/a “Casper
         Muller,” Defendant, Civil Action 1:20-cv-03833, Hon. John P. Cronan

  Honorable Judge Cronan,

         I am a trial attorney at the Division of Enforcement of the United States Commodity
  Futures Trading Commission and I am an attorney of record in the above-referenced case.

         As required by your Order of December 21, 2020, I filed default judgment papers on
  January 21, 2020. Inadvertently, I failed to file a proposed default judgment even though I had
  prepared one for filing. The time to file default judgment papers was January 21, 2021.

         Accordingly, I respectfully seek leave of Court to file the proposed default judgment.


                                              Respectfully Submitted,


                                              /s/Xavier Romeu-Matta
                                              Xavier Romeu Matta
                                              Trial Attorney
                                              Division of Enforcement
                                              (202) 352-0099
                                              Xromeu-matta@cftc.gov



  Cc:    Casper Mikkelsen/Casper Muller, with exhibits
         Steve Ringer, Chief Trial Attorney
         James Wheaton, Senior Trial Attorney
         Case 1:20-cv-03833-JPC Document 38 Filed 01/22/21 Page 2 of 2
January 22, 2021
Page 2



       Judith M. Slowly, Futures Trading Investigator
       Casper Mikkelsen/ Casper Muller




                                           Plaintiff's request is GRANTED.       Plaintiff shall file a proposed
                                           default judgment by January 26, 2021. All other deadlines remain the
                                           same.

                                           SO ORDERED.
                                                                         ___________________________
                                           Date: January 22, 2021        JOHN P. CRONAN
                                                 New York, New York      United States District Judge
